Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are pending per amendment

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/21 has been entered.

Response to Arguments
Double Patenting Rejection
Applicants argue that double patenting rejection should be held in abeyance until the issue becomes ripe.
Examiner will maintain the rejection until such time as Applicants either amend claims to make the rejection moot or a terminal disclaimer is filed.

102 Rejection
Applicants contend that claims 1, 18 and 20 as amended to strike the first of two limitations joined by “or” conjunction overcome the Killian anticipation rejection.
With respect to claims 1 and 18, Applicants’ contention is with merit. Therefore, the 102 rejection based on Killian is withdrawn. The rejection has been updated to an obviousness rejection in view of Browser Tab to teach the feature in contention. 

Examiner is not persuaded by Applicants’ arguments regarding claim 20. As detailed in rejection that follows, Killian discloses that a client computer sends URL request to a server computer (col. 8, lines 28-34). In its response to client request, the server embeds performance monitoring instructions (col. 8, lines 39-47). As such for every web page request fielded by the server, a receiving client computer executes instructions that capture performance metrics of the client. As such, “first” and “second” “load time performance” metrics are collected by client computers and thereafter transmitted to the server computer. 

103 Rejection

Applicants’ contention is with merit. By consequence of amendments to claims 1 and 18, the rejections of their dependents have been updated to rely on teaching of Berstein.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10341417 (hereinafter ‘417). Although the claims at issue are not identical, they are not patentably distinct from each other because each of the enumerated instant claims presented in following table is anticipated by a correspondingly mapped ‘417 claim.

Instant Application
‘417 Patent
1. A method, comprising: 









selectively retrieving resource timing data for a third party window specifying a target webpage as a source, the resource timing data retrieved from a browser and associated with the target webpage; 








controlling a system, based upon the resource timing data, to perform one or more actions associated with increasing a loading time performance of the target webpage [Anticipated by ‘417, “measuring loading time…based upon the resource timing data” + “responsive to the loading time performance not exceeding a threshold, generating a recommendation…” + “controlling a system, based upon the recommendation” features. That is, the ];






measuring second loading time performance of a second target webpage based upon second resource timing data generated from the second target webpage being loaded into instances of a second third party window by client devices. 






2. The method of claim 1, wherein the resource timing data comprises at least one of connection timing data, domain lookup timing data or a duration. 

3. The method of claim 1, wherein the resource timing data comprises at least one of an entry type, a fetch start, an initiator type or a uniform resource locator (URL) name. 

4. The method of claim 1, wherein the resource timing data comprises at least one of redirect timing data or a request start (maps to ‘417, claim 4). 
5. The method of claim 1, wherein the resource timing data comprises at least one of response timing data or secure connection timing data (maps to ‘417, claim 4). 

6. The method of claim 1, comprising generating a recommendation by comparing the second loading time performance with a loading time performance of the target webpage. 

7. The method of claim 6, wherein the recommendation specifies that an action should be undone, that the action should be retained, or that an additional action should be performed. 

8. The method of claim 1, wherein the third party window comprises an iFrame. 

9. The method of claim 1, wherein the third party window comprises a web view. 

10. The method of claim 1, comprising: applying a hidden style to the third party window. 


11. The method of claim 1, comprising: receiving a plurality of resource timing data from browsers of client devices; and aggregating the plurality of resource timing data to measure a loading time performance of the target webpage. 

12. The method of claim 1, comprising: generating a comparison between a loading time performance of the target webpage and the second loading time performance of the second target webpage. 

13. The method of claim 12, comprising: generating a graph based upon the comparison. 

14. The method of claim 1, comprising generating a recommendation for the target webpage, wherein the recommendation specifies an action to perform to decrease a loading time of the target webpage. 

15. The method of claim 1, wherein the resource timing data comprises at least one of a start time or an end time for a request/response lifecycle for the target webpage. 

16. The method of claim 1, wherein the resource timing data comprises a start time and an end time for a request/response lifecycle for the target webpage based upon a timing allow origin header not being set for the target webpage. 

17. The method of claim 1, wherein the resource timing data comprises secure connection timing data based upon a timing allow origin header being set for the target webpage. 

18. A computing device comprising: a memory containing machine readable medium comprising machine executable code having stored thereon instructions for performing a method; and a processor coupled to the memory, the processor configured to execute the machine executable code to cause the processor to: 







retrieve resource timing data, associated with a target webpage being loaded into a third party window, a the browser; 





perform an action to either modify the target webpage, adjust a resource allocation for providing the target webpage to one or more browsers, or adjust how the target webpage is served to one or more browsers based upon the resource timing data [anticipated by ‘417, claim 18. That is, the “perform an action…based upon the loading time performance” is derived from “resource timing data” (see, ‘417, claim 18, “measuring loading time performance…” limitation”]; and 

measure loading time performance of a second target webpage based upon second resource timing data generated from the second target webpage being loaded into instances of a second third party window by client devices. 






19. The computing device of claim 18, wherein the processor is configured to execute the machine executable code to cause the processor to generate, based upon the resource timing data, 
a recommendation, wherein the recommendation specifies that the action should be undone, that the action should be retained, or that an additional action should be performed. 

20. A non-transitory machine readable medium having stored thereon instructions for performing a method comprising machine executable code which when executed by at least one machine, causes the machine to: 








selectively retrieve resource timing data for a third party window specifying a target webpage as a source, the resource timing data retrieved from a browser and associated with the target webpage; 









control a system, based upon the resource timing data, to perform one or more actions [Anticipated by ‘417, claim 20, “measuring load…” + “responsive the loading…” + control a system…” limitations. That is, ‘417’s “recommendation” is derived from “load time performance”, which itself is derived from “resource timing data”]; 





measure second loading time performance of a second target webpage based upon second resource timing data generated from the second target webpage being loaded.

selectively retrieving resource timing data for the third party window, the resource timing data retrieved from the browser and associated with the target webpage; 

measuring loading time performance of the target webpage based upon the resource timing data; responsive to the loading time performance not exceeding a threshold, generating a recommendation for increasing the loading time performance of the target webpage; 

controlling a system, based upon the recommendation, to perform one or more actions comprising at least one of adjusting a hardware resource allocation, adjusting an image compression setting, merging one or more files, or transitioning hosting of the target webpage to at least one of a content delivery network or cloud provider; at least one of: 





measuring new loading time performance of the target webpage based upon new resource timing data generated from the target webpage being loaded into a new instance of the third party window; or 
measuring second loading time performance of a second target webpage based upon second resource timing data generated from the second target webpage being loaded into instances of a second third party window by client devices; and 

generating a second recommendation based upon at least one of the new loading time performance or the second loading time performance. 

    2. The method of claim 1, wherein the resource timing data comprises at least one of connection timing data, domain lookup timing data or a duration. 

    3. The method of claim 1, wherein the resource timing data comprises at least one of an entry type, a fetch start, an initiator type or a uniform resource locator (URL) name. 

    4. The method of claim 1, wherein the resource timing data comprises at least one of redirect timing data, a request start, response timing data, or secure connection timing data. 




    6. The method of claim 1, wherein the second recommendation is generated by comparing the new loading time performance with the loading time performance. 


    7. The method of claim 6, wherein the second recommendation specifies that an action should be undone, that the action should be retained, or that an additional action should be performed. 

    8. The method of claim 1, wherein the third party window comprises an iFrame. 

    9. The method of claim 1, wherein the third party window comprises a web view. 

    10. The method of claim 1, wherein the inserting a third party window comprises: applying a hidden style to the third party window. 

    11. The method of claim 1, comprising: receiving a plurality of resource timing data from browsers of client devices; and aggregating the plurality of resource timing data to measure the loading time performance of the target webpage. 

    12. The method of claim 1, comprising: generating a comparison between the loading time performance of the target webpage and the second loading time performance of the second target webpage. 

    13. The method of claim 12, comprising: generating a graph based upon the comparison. 

    14. The method of claim 1, wherein the recommendation specifies an action to perform to decrease a loading time of the target webpage. 


    15. The method of claim 1, wherein the resource timing data comprises at least one of a start time or an end time for a request/response lifecycle for the target webpage. 

    16. The method of claim 1, wherein the resource timing data comprises a start time and an end time for a request/response lifecycle for the target webpage based upon a timing allow origin header not being set for the target webpage. 

    17. The method of claim 1, wherein the resource timing data comprises secure connection timing data based upon a timing allow origin header being set for the target webpage. 

    18. A computing device comprising: a memory containing machine readable medium comprising machine executable code having stored thereon instructions for performing a method; and a processor coupled to the memory, the processor configured to execute the machine executable code to cause the processor to: insert a third party window into a webpage, the third party window specifying a target webpage as a source; provide a browser of a client device with access to the webpage, wherein the target webpage is loaded into the third party window by the browser; 

retrieve resource timing data, associated with the target webpage being loaded into the third party window, from the browser; measure loading time performance of the target webpage based upon the resource timing data; and responsive to the loading time performance not exceeding a threshold: 

perform an action to either modify the target webpage, adjust a resource allocation for providing the target webpage to browsers, or adjust how the target webpage is served to browsers based upon the loading time performance; 






measure new loading time performance of the target webpage, after loading time performance of the action, based upon new resource timing data generated from the target webpage being loaded into a new instance of the third party window; and generating a recommendation based upon a comparison of the new loading time performance with the loading time performance of the target webpage. 

    19. The computing device of claim 18, 





wherein the recommendation specifies that the action should be undone, that the action should be retained, or that an additional action should be performed. 



    20. A non-transitory machine readable medium having stored thereon instructions for performing a method comprising machine executable code which when executed by at least one machine, causes the machine to: insert a prerender link tag into a webpage, the prerender link tag indicating to browsers to prerender a target webpage; provide a browser of a client device with access to the webpage, wherein the target webpage is prerendered by the browser based upon the prerender link tag; 

selectively retrieve resource timing data for the third party window, the resource timing data retrieved from the browser and associated with the target webpage; 

measure loading time performance of the target webpage based upon the resource timing data; 

responsive to the loading time performance not exceeding a threshold, generate a recommendation for increasing the loading time performance of the target webpage; 

control a system, based upon the recommendation, to perform one or more actions comprising at least one of adjusting a hardware resource allocation, adjusting an image compression setting, merging one or more files, or transitioning hosting of the target webpage to at least one of a content delivery network or cloud provider; 

at least one of: measure new loading time performance of the target webpage based upon new resource timing data generated from the target webpage being loaded; or measure second loading time performance of a second target webpage based upon second resource timing data generated from the second target webpage being loaded; and generate a second recommendation based upon at least one of the new loading time performance or the second loading time performance.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 20 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Killian (USP 6438592).
For claim 20, Killian discloses:
A non-transitory machine readable medium having stored thereon instructions for performing a method comprising machine executable code which when executed by at least one machine, causes the at least one machine to: 
selectively retrieve resource timing data for a third party window specifying a target webpage as a source (col. 10, lines 26-26-49: Server sends a timerWindow webpage to client computer that submits URL request; col. 11, lines 44-47: “The optional thresholdTime indicates how long the timeDifference between the call to startTimer and endTimer has to be before endTimer will send a performance message to the server.”), the resource timing data retrieved from a browser and associated with the target webpage (col. 8, lines 39-47: Server 102 embeds transmission performance monitoring instructions into responses to URL requests. The instructions tell the client to monitor the amount of time required for a data objects to be downloaded to the client; col. 9, lines 7-20: “The performance message also includes an eventType field 140…include…componentOnload… A componentOnload eventType means timeDifference measures the time between when a page was requested and when a component of that page, such as an image or a frame document, was fully downloaded”); 
control a system, based upon the resource timing data, to perform one or more actions (col. 34, lines 9-35 and col 34, line 49 – col. 10, line10: Remedial measures including sending out “light versions” of web page as well as adding additional server capacity are employed responsive to page performance threshold/benchmarks being exceeded; col. 18, lines 1-13; col 19, lines 33-55; col. 20, lines 25-43: passages disclose A server tracks and indexes client/server performance monitoring data in a database); and 
measure second loading time performance of a second target webpage based upon second resource timing data generated from the second target webpage being loaded (col. 8, lines 28-34: A client computer sends URL requests to server computers [Examiner interprets passage as a user/client entering any number of distinct URLs into browser (i.e., the claimed “first” and “second” webpages)]; col. 8,m lines 39-47: In its response to client request, the server embeds performance monitoring instructions for client to execute; col.;10, lines 27-39: “…the spreader computer 104 responds to the request, not by sending the document requested, but rather by calling a script 160, shown in FIG. 2, which generates and sends a timerWindow Web page of the type shown in FIG. 3. This timerWindow is sent to the browser window which generated the original URL request. As long as this timerWindow Web page stays loaded in the window to which it is sent, that window functions as a timerWindow which performs performance monitoring functions for the browser.”; col. 10, lines 56-61; and col. 10, line 66- col. 11, line 6 and col. 11, lines 20-31: child browser window captures performance data associated with a subsequent web page load time performance test).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 11-14, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Killian (USP 6438592), in view of NPL: Bernstein “Meet The Man Who Invented the Browser Tab” (hereinafter Bernstein).
For claim 1, Killian discloses:
A method, comprising: 
selectively retrieving resource timing data for a third party window (col. 10, lines 26-49: Server sends a timerWindow webpage to client computer that submits URL request; col. 11, lines 44-47: “The optional thresholdTime indicates how long the timeDifference between the call to startTimer and endTimer has to be before endTimer will send a performance message to the server.”) specifying a target webpage as a source, the resource timing data retrieved from a browser and associated with the target webpage (col. 8, lines 39-47: Server 102 embeds transmission performance monitoring instructions into responses to URL requests. The instructions tell the client to monitor the amount of time required for a data objects to be downloaded to the client; col. 9, lines 7-20: “The performance message also includes an eventType field 140…include…componentOnload… A componentOnload eventType means timeDifference measures the time between when a page was requested and when a component of that page, such as an image or a frame document, was fully downloaded”); 
controlling a system, based upon the resource timing data (col. 18, lines 1-13; col 19, lines 33-55; col. 20, lines 25-43: passages disclose A server tracks and indexes client/server performance monitoring data in a database), to perform one or more actions associated with increasing a loading time performance of the target webpage (col. 34, lines 9-35 and col 34, line 49 – col. 10, line10: Remedial measures including sending out “light versions” of web page as well as adding additional server capacity are employed responsive to page performance threshold/benchmarks being exceeded). 
measuring second loading time performance of a second target webpage based upon second resource timing data generated from the second target webpage (col. 8, lines 28-34: A client computer sends URL requests to server computers [Examiner interprets passage as a user/client entering any number of distinct URLs into browser (i.e., the claimed “first” and “second” webpages)]; col. 8,m lines 39-47: In its response to client request, the server embeds performance monitoring instructions for client to execute; col.;10, lines 27-39: “…the spreader computer 104 responds to the request, not by sending the document requested, but rather by calling a script 160, shown in FIG. 2, which generates and sends a timerWindow Web page of the type shown in FIG. 3. This timerWindow is sent to the browser window which generated the original URL request. As long as this timerWindow Web page stays loaded in the window to which it is sent, that window functions as a timerWindow which performs performance monitoring functions for the browser.”; col. 10, lines 56-61; and col. 10, line 66- col. 11, line 6 and col. 11, lines 20-31: child browser window captures performance data associated with a subsequent web page load time performance test).
While Killian explicitly discloses measuring “loading time performance” for webpages, it fails to explicitly teach “[measuring new loading time performance]…being loaded into a new instance of the third party window” (emphasis added).
	However, in a related field, Bernstein discloses:
“[measuring new loading time performance]…being loaded into a new instance of the third party window” (page 1 and 3, “NetCaptor” screenshot of web browser with multiple page tabs).
It would have been obvious to one of ordinary skill, before effective filing date of invention, to have incorporated Bernstein’s disclosure alongside Killian. The motivation to combine would have been to allow a user to intuitively conduct browsing (i.e., “flipping) among multiple distinct web pages (Bernstein, page 3).

For claim 2, Killian-Bernstein discloses:
The method of claim 1, wherein the resource timing data comprises at least one of connection timing data, domain lookup timing data or a duration (Killian, col. 8, lines 39-47: “The server 102 is novel in that, when it downloads a data object to a client in response to a URL request, it includes in that transmission performance monitoring instructions. These instruct the client to send to the server a performance message 129 indicating the time required on the client computer for the performance of an act associated with one or more of such downloaded objects. These instructions most commonly tell the client to monitor the amount of time required for a data objects to be downloaded to the client.”). 

For claim 3, Killian-Bernstein discloses:
The method of claim 1, wherein the resource timing data comprises at least one of an entry type, a fetch start, an initiator type or a uniform resource locator (URL) name (Killian, col. 9, lines 36-40: Performance message client sends server includes the URL of the monitored data object in which the events which started and ended the message’s TimeDifference occurred.). 

For claim 4, Killian-Bernstein discloses:
The method of claim 1, wherein the resource timing data comprises at least one of redirect timing data or a request start (Killian, col. 9, lines 12-15: pageOnload eventype disclosed; col. 39, lines 8-13: Separate performance messages send to servers include separate start time and end times associated with events, and the server could calculate the time difference between them). 

For claim 5, Killian-Bernstein discloses:
The method of claim 1, wherein the resource timing data comprises at least one of response timing data or secure connection timing data (Berstein, col. 40, lines 15-31: “…when communication latencies between the server and client are very low…it would be possible for the server to determine the time difference between its system clock and that on the server with a fair degree of accuracy. Once this is done, the system would be able to determine not only the time difference between two events on the client, but also the time difference between an event on the server and an event on the client, such as the length of time from when a client requested a URL and when the server receives that request, or the amount of time between when the server started to send out a data object and the time when that object is completely downloaded to the client.”). 

For claim 6, Killian-Bernstein discloses:
The method of claim 1, “comprising generating a recommendation by comparing the second loading time performance with a loading time performance of the target webpage (Killian, col. 18, lines 1-13; col 19, lines 33-55; col. 20, lines 25-43: passages disclose A server tracks and indexes client/server performance monitoring data in a database; col. 34, lines 9-35 and col 34, line 49 – col. 10, line10: Remedial measures including sending out “light versions” of web page as well as adding additional server capacity are employed responsive to page performance threshold/benchmarks being exceeded). 

For claim 7, Killian-Bernstein discloses:
The method of claim 6, wherein the recommendation specifies that an action should be undone, that the action should be retained, or that an additional action should be performed (Killian, col. 34, lines 9-35 and col 34, line 49 – col. 10, line10: Remedial measures including sending out “light versions” of web page as well as adding additional server capacity are employed responsive to page performance threshold/benchmarks being exceeded; col. 34, lines 9-18: A server receives probmsgs from each of a plurality of clients. Col. 34, lines 31-35 and 49-56: Server, after having set page delivery type to “lightDuringProblem” makes comparison to pre-adjustment metrics to determine whether delivery of “lighter” pages has resulted in improved server performance/end-user performance metrics).

For claim 9, Killian-Bernstein discloses:
The method of claim 1, wherein the third party window comprises a web view (Killian, col. 16, lines 10-25: web page frames disclosed). 

For claim 11, Killian-Bernstein discloses:
The method of claim 1, comprising: receiving a plurality of resource timing data from browsers of one or more client devices (Killian, col. 9, line 61 – col 10, line 7: “Information from performance message data received from clients by the server 102 is organized in at least three ways in the spreader computer 104. First, it is stored in a data structure 152 organized by the address of the client computer…Second, performance message data is stored in a data structure 154 organized by the URL address within the server system 102 from which the server sent the endedObject whose performance was measured by such messages. As is shown in FIG. 2 this data structure 154 is called the serverSpaceTree.); and aggregating the plurality of resource timing data to measure at least one loading time performance of the target webpage (col. 10, lines 7–11: “This is done so [information from the performance messages] can be analyzed in detail later in many different possible ways by a statistical display software package”). 

For claim 12, Killian-Bernstein discloses:
The method of claim 1, comprising: generating a comparison between at least one loading time performance of the target webpage and the second loading time performance of the second target webpage (Killian, col. 34, lines 9-18: A server receives probmsgs from each of a plurality of clients. Col. 34, lines 31-35 and 49-56: Server, after having set page delivery type to “lightDuringProblem” makes comparison to pre-adjustment metrics to determine whether delivery of “lighter” pages has resulted in improved server performance/end-user performance metrics). 

For claim 13, Killian-Bernstein discloses:
The method of claim 12, comprising: generating a graph based upon the comparison (Killian, col. 32, line 60-col. 33, lined 11: A user taught as generating graphs of collected metrics regarding client-gathered metrics of server performance). 

For claim 14, Killian-Bernstein discloses:
The method of claim 1, comprising generating a recommendation for the target webpage, wherein the recommendation specifies an action to perform to decrease a loading time of the target webpage (Killian, col. 18, lines 1-13; col 19, lines 33-55; col. 20, lines 25-43: passages disclose A server tracks and indexes client/server performance monitoring data in a database; col. 34, lines 9-35 and col 34, line 49 – col. 10, line10: Remedial measures including sending out “light versions” of web page as well as adding additional server capacity are employed responsive to page performance threshold/benchmarks being exceeded). 

For claim 18, Killian discloses:
A computing device comprising: 
a memory containing machine readable medium comprising machine executable code having stored thereon instructions for performing a method (Fig 1, server 102 disclosed); and 
a processor coupled to the memory (Fig 1, server 102 disclosed), the processor configured to execute the machine executable code to cause the processor to: 
retrieve resource timing data (col. 10, lines 26-26-49: Server sends a timerWindow webpage to client computer that submits URL request; col. 11, lines 44-47: “The optional thresholdTime indicates how long the timeDifference between the call to startTimer and endTimer has to be before endTimer will send a performance message to the server.”), associated with a target webpage being loaded into a third party window, from a browser (col. 8, lines 39-47: Server 102 embeds transmission performance monitoring instructions into responses to URL requests. The instructions tell the client to monitor the amount of time required for a data objects to be downloaded to the client; col. 9, lines 7-20: “The performance message also includes an eventType field 140…include…componentOnload… A componentOnload eventType means timeDifference measures the time between when a page was requested and when a component of that page, such as an image or a frame document, was fully downloaded”); 
perform an action to either modify the target webpage, adjust a resource allocation for providing the target webpage to one or more browsers, or adjust how the target webpage is served to one or more browsers based upon the resource timing data (col. 34, lines 9-35 and col 34, line 49 – col. 10, line10: Remedial measures including sending out “light versions” of web page as well as adding additional server capacity are employed responsive to page performance threshold/benchmarks being exceeded; col. 18, lines 1-13; col 19, lines 33-55; col. 20, lines 25-43: passages disclose A server tracks and indexes client/server performance monitoring data in a database); and 
measuring loading time performance of a second target webpage based upon second resource timing data generated from the second target webpage (col. 8, lines 28-34: A client computer sends URL requests to server computers [Examiner interprets passage as a user/client entering any number of distinct URLs into browser (i.e., the claimed “first” and “second” webpages)]; col. 8,m lines 39-47: In its response to client request, the server embeds performance monitoring instructions for client to execute; col.;10, lines 27-39: “…the spreader computer 104 responds to the request, not by sending the document requested, but rather by calling a script 160, shown in FIG. 2, which generates and sends a timerWindow Web page of the type shown in FIG. 3. This timerWindow is sent to the browser window which generated the original URL request. As long as this timerWindow Web page stays loaded in the window to which it is sent, that window functions as a timerWindow which performs performance monitoring functions for the browser.”; col. 10, lines 56-61; and col. 10, line 66- col. 11, line 6 and col. 11, lines 20-31: child browser window captures performance data associated with a subsequent web page load time performance test).
While Killian explicitly discloses measuring “loading time performance” for webpages, it fails to explicitly teach “[measure loading time performance]…being loaded into instances of a second third party window by client devices” (emphasis added).
	However, in a related field, Bernstein discloses:
“[measure loading time performance]…being loaded into instances of a second third party window by client devices” (page 1 and 3, “NetCaptor” screenshot of web browser with multiple page tabs).
It would have been obvious to one of ordinary skill, before effective filing date of invention, to have incorporated Bernstein’s disclosure alongside Killian. The motivation to combine would have been to provide a user to intuitively conduct browsing (i.e., “flipping) among multiple distinct web pages (Bernstein, page 3)

For claim 19, Killian-Bernstein discloses:
The computing device of claim 18, wherein the processor is configured to execute the machine executable code to cause the processor to generate, based upon the resource timing data, a recommendation, wherein the recommendation specifies that the action should be undone, that the action should be retained, or that an additional action should be performed (Killian, col. 34, lines 9-35 and col 34, line 49 – col. 10, line10: Remedial measures including sending out “light versions” of web page as well as adding additional server capacity are employed responsive to page performance threshold/benchmarks being exceeded; col. 34, lines 9-18: A server receives probmsgs from each of a plurality of clients. Col. 34, lines 31-35 and 49-56: Server, after having set page delivery type to “lightDuringProblem” makes comparison to pre-adjustment metrics to determine whether delivery of “lighter” pages has resulted in improved server performance/end-user performance metrics). 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Killian, in view of Bernstein.
For claim 17, Killian discloses:
The method of claim 1.
While Killian-Berstein generally discloses collection of resource timing data by a server from web browser clients, the combination  fails to explicitly disclose:
“wherein the resource timing data comprises secure connection timing data based upon a timing allow origin header being set for the target webpage”.
However, it would have been obvious to one of ordinary skill, apprised of the state of the prior art, to have contemplated conditioning collection of client/connection secure connection timing data client/connection performance monitoring data on embedded commands within a web page. The motivation would have been to utilize existing, known method of client-side data collection by a server in order to ascertain metrics regarding server/service performance in accordance with a web site or administrator’s wish’s or regulatory requirements. 

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Killian, in view of Bernstein, in view of Jared (US 20160123934).
For claim 8, Killian-Bernstein discloses:
The method of claim 1.
While Killian discloses multi-frame arrangement of web pages (col. 13, lines 51-55), the combination fails to explicitly disclose:
“wherein the third party window comprises an iFrame”.
However, in a related field, Jared discloses:
“wherein the third party window comprises an iFrame” (par. 0102 iframe with hidden style disclosed)
It would have been obvious to one of ordinary skill before effective filing date of claimed invention to have introduced Jared’s teachings alongside Killian. The motivation would have been to utilize “hidden” iFrames in order to provide web server operator with tracking data that allows for correlation of user ID with associated data to provide for enhanced security and tracking capabilities (Jared, par. 0003 and 0102).

For claim 10, Killian-Jared discloses:
The method of claim 1, comprising: applying a hidden style to the third party window”. (Jared, par. 0102: iframe with hidden style disclosed). 

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Killian, in view of Bernstein, in view of Baumback (US 8117306).
For claim 15, Killian-Bernstein discloses:
The method of claim 1, but fails to explicitly disclose:
“wherein the resource timing data comprises at least one of a start time or an end time for a request/response lifecycle for the target webpage”.
However, in a related field, Baumback discloses:
“wherein the resource timing data comprises at least one of a start time or an end time for a request/response lifecycle for the target webpage” (col. 3, lines 40-46 and col. 5, lines 24-28: Client A 102 performance measurement component 106 provides web browser performance measurements—including timing of receipt of first and last network packets of data for fulfilling the original resource request and each embedded resource request—to processing device 116.)
It would have been obvious to one of ordinary skill before effective filing date of claimed invention to have introduced Baumback’s teachings alongside Killian-Bernstein. The motivation would have been to utilize observed performance metrics of web server system in order to identify recommendations to improve performance of content delivery (Baumback, col. 3, lines 13-21).

For claim 16, Killian-Bernstein discloses:
The method of claim 1, but fails to disclose:
“wherein the resource timing data comprises a start time and an end time for a request/response lifecycle for the target webpage based upon a timing allow origin header not being set for the target webpage.”.
However, in a related field, Baumback discloses:
“wherein the resource timing data comprises a start time and an end time for a request/response lifecycle for the target webpage” (col. 3, lines 40-46 and col. 5, lines 24-28: Client A 102 performance measurement component 106 provides web browser performance measurements—including timing of receipt of first and last network packets of data for fulfilling the original resource request and each embedded resource request—to processing device 116.)
It would have been obvious to one of ordinary skill before effective filing date of claimed invention to have introduced Baumback’s teachings alongside Killian-Killian. The motivation would have been to utilize observed performance metrics of web server system in order to identify recommendations to improve performance of content delivery (Baumback, col. 3, lines 13-21).
	Killiam-Bernstein-Baumback fails to explicitly disclose:
	“…based upon a timing allow origin header not being set for the target webpage”.
	However, it would have been obvious to one of ordinary skill, apprised of the state of the prior art, to have contemplated conditioning collection of client/connection performance monitoring data on embedded commands within a web page. Analogous to rationale as applies to web site indexing by search engines, the motivation would have been to collect performance metrics in accordance with a web site or administrator’s wishes or regulatory requirements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAYTON R WILLIAMS whose telephone number is (571)270-3801.  The examiner can normally be reached on M-F 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CLAYTON R WILLIAMS/Primary Examiner, Art Unit 2457